United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL,
Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0560
Issued: June 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 3, 2016 appellant filed a timely appeal of a January 11, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease in the performance of duty.
FACTUAL HISTORY
On July 27, 2015 appellant, then a 32-year-old border patrol agent, filed an occupational
disease claim (Form CA-2) alleging that, on that date, he first became aware that his vomiting,
1

5 U.S.C. § 8101 et seq.

nausea, and shortness of breath were an adverse reaction to an environmental condition. He
claimed that he experienced symptoms when he was laying on bunk bed under a ventilation
exhaust fan.
By correspondence dated August 21, 2015, OWCP informed appellant that the evidence
of record was insufficient to establish his occupational disease claim. Appellant was advised as
to the medical and factual evidence required and afforded 30 days to provide this information.
Additional evidence was received by OWCP in support of appellant’s occupational
disease claim. In a July 27, 2015 report, Dr. Hector Ramirez, a family practitioner, noted a
history of dyspnea and reported no evidence of acute cardiopulmonary disease. A July 27, 2015
emergency physician’s record noted appellant’s chief complaint as shortness of breath, provided
examination findings, noted a past history of asthma, and diagnosed shortness of breath and
acute exacerbation of asthma.2
In an August 20, 2015 statement, appellant related that while on a temporary-duty
assignment in Texas on July 27, 2015, he experienced shortness of breath and nausea at
approximately 1:00 a.m. He was laying on the top bunk bed directly under a ventilation exhaust
fan. Appellant stated that he had a prior instance of shortness of breath in 2014 when he was
detailed to McAllen, Texas. He related that these were the only times he experienced these
symptoms.
A July 27, 2015 authorization for examination and treatment (Form CA-16) was
completed by Erik Finkeinburg, an employing establishment official. Mr. Finkeinburg noted an
injury date of July 27, 2015 and listed nausea and shortness of breath as the injury or disease. He
approved treatment for the effects of the listed conditions. On the second page of this form, Part
B -- Attending Physician’s Report, dated July 29, 2015 a diagnosis of shortness of breath was
noted. Appellant was released to return to work on July 29, 2015.3
By decision dated January 11, 2016, OWCP denied appellant’s claim, as he had failed to
establish fact of injury. Specifically, it found that it was unclear what employment factors
caused his condition. OWCP also found that appellant failed to submit medical evidence
containing a diagnosis in connection with an employment injury or incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing by the weight
of the reliable, probative, and substantial evidence that his condition is causally related to factors
of his federal employment. Where an employee is on a temporary-duty assignment away from
his regular place of employment, he is covered by FECA 24 hours a day with respect to any
injury that results from activities essential or incidental to his temporary assignment.4
2

The provider’s signature on the form is illegible.

3

The signature on the form was illegible. (RD 8/21/2015)

4

Susan A. Filkins, 57 ECAB 630 (2006); Cherie Hutchings, 39 ECAB 639 (1988).

2

However, the fact that an employee is on a special mission or in travel status during the
time a disabling condition manifests itself does not raise an inference that the condition is
causally related to the incidents of the employment. A condition that occurs spontaneously
during a special mission or in travel status is not compensable.5 The medical evidence must
establish a causal relationship between the condition and factors of employment.6 Causal
relationship is a medical question that can generally be resolved only by rationalized medical
opinion evidence. Such opinion of the physician must be one of reasonable medical certainty
and must be supported by medical reasoning explaining the nature of the relationship between
the diagnosed condition and the employment.7
ANALYSIS
Appellant filed an occupational disease claim alleging that his nausea, vomiting, and
shortness of breath were employment related. He explained that while on temporary duty in
Texas he experienced these symptoms when he lay on the top bunk of a bed, directly under a
ventilation fan. OWCP denied his claim as it found that the factual evidence was insufficient to
identify an employment factor. It also found the medical evidence insufficient to establish a
medical condition causally related to identified employment factors. The issue on appeal is
whether appellant has established that he sustained an occupational disease in the performance of
duty. The Board finds he has failed to meet his burden of proof.
The evidence establishes that appellant was on temporary-duty status when he
experienced nausea and shortness of breath. However a spontaneous occurrence of a medical
condition is not compensable, even if it occurs during a temporary-duty assignment.8 Appellant
has not submitted the necessary medical evidence to establish that he sustained a diagnosed
medical condition causally related to his temporary-duty assignment. Dr. Ramirez offered no
opinion regarding causal relationship of a diagnosed condition. Lacking an opinion regarding
causal relationship, his report is of no probative value.9 The other medical report of record bore
an illegible signature, and no opinion regarding causal relationship. Medical reports lacking
proper identification do not constitute probative medical evidence.10 There is simply no medical
evidence of record that discusses the medical cause of appellant’s alleged condition. Appellant
has therefore failed to meet his burden of proof.11 An award of compensation may not be based
on surmise, conjecture, speculation, or on the employee’s own belief of causal relation.12
5

Y.H., Docket No. 09-1271 (issued January 5, 2010).

6

Id.

7

Id.

8

Id.

9

J.G., Docket No. 15-1468 (issued October 7, 2015).

10

R.M., 59 ECAB 690 (2008).

11

Id.

12

S.S., 59 ECAB 315 (2008).

3

The Board notes that the record contains a July 27, 2015 Form CA-16 noting a July 27,
2015 injury date. The form was signed by Mr. Finkeinburg authorizing medical treatment.
Where the employing establishment authorizes treatment of a job-related injury by providing the
employee a properly executed CA-16 form,13 OWCP is under contractual obligation to pay for
the medical expenses.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish an
occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 11, 2016 is affirmed.
Issued: June 2, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
13

See Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).
14

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-469 (issued June 2, 2010); see also Federal
(FECA) Procedure Manual, id.

4

